PER CURIAM:
This claim was originally filed in the names of E. Milton Thompson, Jr. and Lois Ann Thompson, but when the testimony established that the vehicle, a 1979 Ford Fiesta, was titled in the name of E. Milton Thompson, Jr. alone, the Court amended the style of the claim to reflect that fact.
On November 17, 1983, claimant’s wife, Lois Ann Thompson, was driving on 1-64 near Winfield, West Virginia, at about 9:45 p.m., *162when she struck a piece of cement in the road. The cement damaged the right front and back tires, alignment, and a strut, in the amount of $234.35. Mrs. Thompson testified that she did not see the cement before striking it. The cement appeared to have broken out of the road, and measured about 9 inches in diameter. Mrs. Thompson had no knowledge of how long the piece of pavement had been in the road.
The State is neither an insurer nor a guarantor of the safety of motorists on its highways. Adkins vs. Sims, 130 W. Va. 645, 46 S.E.2d 81 (1947). In order for the respondent to be held liable, proof of actual or constructive notice of the defect is required. As there was no evidence of notice in this claim, it must be denied.
Claim disallowed.